1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8                                              ***
9    ARMANDO B. CORTINAS, JR.,                       Case No. 3:10-cv-00439-LRH-WGC
10                                    Petitioner, ORDER
            v.
11
     JO GENTRY, et al.,
12
                                  Respondents.
13

14         Petitioner’s unopposed motion for extension of time (ECF No. 46) is GRANTED.

15   Petitioner will have until January 9, 2019, to file a reply to respondents’ answer to his

16   amended petition for writ of habeas corpus in this case.

17         IT IS SO ORDERED.

18         DATED this 10th day of December, 2018.
19
20                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28


                                                 1
